253 F.2d 875
Joseph C. BECHTOLD, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13904.
United States Court of Appeals District of Columbia Circuit.
Argued January 10, 1958.
Decided January 23, 1958.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. Conder C. Henry, Washington, D. C., for appellant.
Mr. George C. Roeming, Atty., U. S. Patent Office, with whom Mr. Clarence W. Moore, Sol., U. S. Patent Office, was on the brief, for appellee.
Before PRETTYMAN, WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a patent case brought in the District Court under Section 145, Title 35, United States Code.1 It involves a plumbing fitting known as a Hi-Top Tee. The Patent Office and the District Court were of opinion that invention over the prior art was not shown. We find no reversible error.2


2
Affirmed.



Notes:


1
 66 Stat. 803 (1952)


2
 Standard Oil Development Co. v. Marzall, 86 U.S.App.D.C. 210, 181 F.2d 280 (D.C.Cir.1950); Esso Standard Oil Co. v. Sun Oil Co., 97 U.S.App.D.C. 154, 229 F.2d 37 (D.C.Cir.1956), certiorari denied, 351 U.S. 973, 76 S.Ct. 1027, 100 L.Ed. 1491 (1956)